Case 8:21-cr-00270-KKM-TGW Document 3 Filed 08/11/21 Page 1 of 1 PagelD 9
AQ 455 (Rev, 5/85) Waiver of Indictment

 

Tp oy
rPoye da
Bola Seay at

UNITED STATES DISTRICT COURT

FOR THE
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA WAITVER OF INDICTMENT
Vv. Criminal No.

HAO KUO CHI
a/k/a “David Chi”
a/k/a “icloudripper4you”

I, HAO KUO CHI, the above named defendant, who is accused of
conspiracy, in violation of 18 U.S.C. § 371, and computer fraud, in violation of 18
U.S.C. §§ 1030(a)(2)(C) and 2, being advised of the nature of the charges, the
proposed Information, and of my rights, hereby waive prosecution by Indictment
and consent that the proceeding may be by Information rather than by Indictment.

Pursuant to Fed. R. Crim. P. 7(b), I will confirm this waiver in open court at

(gS

Defendant

oe OA

Edward Robinson, Esquire
Counsel for Defendant

arraignment or other hearing.

 

 

Before

 

Judicial Officer
